Citation Nr: 0500395	
Decision Date: 01/06/05    Archive Date: 01/19/05

DOCKET NO.  98-14 233A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York


THE ISSUES

1.	Entitlement to service connection for a sleep disorder, to 
include sleep apnea and narcolepsy, on a direct basis or as 
secondary to service-connected post-traumatic stress disorder 
(PTSD).

2.	Entitlement to service connection for hypertension, 
claimed as secondary to service-connected PTSD.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his wife

ATTORNEY FOR THE BOARD

Jason A. Lyons, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1964 to April 
1967.  The record also reflects a subsequent period of 
service in the Army Reserve, from approximately 1984 to 2001, 
the exact dates of which have not been verified.

In its January 1999 rating decision, the RO denied service 
connection for sleep apnea.  In February 1999, the veteran 
filed a notice of disagreement (NOD) with the January 1999 
rating decision, and a statement of the case (SOC) was issued 
in May 1999.  The veteran filed a substantive appeal in June 
1999.  

In March 2000, in response to the veteran's request, the 
Board remanded the veteran's claim for the RO to arrange for 
the veteran to testify before a Veterans Law Judge (VLJ) at 
the RO.  However, the record reflects that the veteran later 
clarified that he wished to have a hearing before a Hearing 
Officer at the RO.  In June 2000, the veteran testified 
during a hearing before a Hearing Officer; a transcript of 
that hearing is associated with the claims file.       

The RO subsequently continued its denial of service 
connection for a sleep disorder (as reflected in July 2000 
and December 2000 supplemental SOCs (SSOCs)). 

In July 2001, the Board recharacterized the issue on appeal 
as service connection for a sleep disorder, to include sleep 
apnea and narcolepsy, and then remanded this matter to the RO 
for further action.  After completing the requested action, 
the RO continued the denial of service connection for a sleep 
disorder, to include sleep apnea and narcolepsy (as noted in 
its April 2003 SSOC).  

In its March 2004 rating decision, the RO denied service 
connection for hypertension, as secondary to service-
connected PTSD.  In April 2004, the veteran filed a NOD, and 
a SOC was issued in August 2004.  The veteran filed a 
substantive appeal in October 2004.  

As a final preliminary matter, the Board notes, as on the 
title page, that the claim for service connection for a sleep 
disorder, to include sleep apnea and narcolepsy, has been 
expanded to include service connection as secondary to PTSD, 
in view of the veteran's contentions throughout the pendency 
of this appeal that he has a sleep disorder that is related 
to PTSD.  The Board emphasizes that, while the RO has not 
explicitly addressed the matter of secondary service 
connection for a sleep disorder,  the veteran is not 
prejudiced by the Board's characterization of this issue.  As 
explained below, the Board's disposition of this matter turns 
on the lack of evidence of a current disability, which would 
preclude a grant of service connection on any basis.  The 
Board also notes that in the May 1999 SOC and subsequent 
SSOCs, the  pertaining to the claim has previously cited to 
the general provisions governing secondary service 
connection.  


FINDINGS OF FACT

1.	All notification and development action needed to fairly 
adjudicate each the claims on appeal has been accomplished.

2.	The competent medical evidence establishes that the 
veteran does not currently have a sleep disorder, to include 
sleep apnea and narcolepsy.  

3.	The most persuasive medical evidence on the question of 
medical nexus negates a relationship between the veteran's 
current hypertension and his service-connected PTSD, either 
on the basis of causation or aggravation.


CONCLUSIONS OF LAW

1.	The criteria for service connection for a sleep disorder, 
to include sleep apnea and narcolepsy, on a direct basis or 
as secondary to PTSD, have not been met.       38 U.S.C.A. §§ 
1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.310 (2004).

2.	The criteria for service connection for hypertension, as 
secondary to PTSD, have not been met.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.310 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Duties to Notify and Assist

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004).  The VCAA and its 
implementing regulations essentially include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the above criteria, the 
Board finds that all notification and development action 
needed to render a fair decision on each of the claims on 
appeal has been accomplished.  

Through the February 1999 and August 2004 SOCs, the July 
2000, December 2000, and April 2003 SSOCs, and the RO's 
letters of August 2001, February 2003, June 2003, and 
November 2003, the RO notified the veteran and his 
representative of the legal criteria governing the claims, 
the evidence that has been considered in connection with the 
appeal, and the bases for the denial of the claims.  After 
each, they were given the opportunity to respond.  Thus, the 
Board finds that the veteran has received sufficient notice 
of the information and evidence needed to support the 
claims.  
Pursuant to the aforementioned documents, the veteran has 
also been afforded the opportunity to present evidence and 
argument in support of his claims.  In its August 2001 
letter, regarding the veteran's claim for service connection 
for a sleep disorder, the RO requested that the veteran 
provide authorization to enable it to obtain any outstanding 
private medical records, and that the veteran submit any 
additional evidence in his possession.  In a February 2003 
letter, in regard to both the claims for service connection 
for a sleep disorder, and hypertension, the RO again 
requested that the veteran provide authorization to enable it 
to obtain any outstanding private medical records, as well as 
that he submit any additional evidence in his possession.  In 
its two June 2003 letters, each pertaining to one of the 
veteran's respective claimed disabilities, the RO requested 
authorization to obtain any outstanding private medical 
records, and any additional evidence in the veteran's 
possession.  Additionally, in its November 2003 letter, the 
RO informed the veteran in regard to his claimed hypertension 
that due a recent change in the law, the veteran now had a 
full year within which to submit additional evidence in 
support of his claim.  Through these letters, the Board finds 
that the statutory and regulatory requirement that VA notify 
a claimant what evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by VA 
has been met.  See Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002) (addressing the duties imposed by 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b)).
 
The Board points out that, in the recent decision of 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify the veteran of: (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by VA; (3) the evidence, if 
any, to be provided by the claimant; and (4) a request by VA 
that the claimant provide any evidence in the claimant's 
possession that pertains to this claim (or claims).  As 
explained above, all of these requirements have been met in 
the instant case.

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a)
(West 2002) requires that notice to a claimant pursuant to 
the VCAA be provided
"at the time" that, or "immediately after," the Secretary 
receives a complete or
substantially complete application for VA-administered 
benefits.  In the case now before the Board, the documents 
meeting the VCAA's notice requirements were provided both 
before and after the rating action on appeal.  However, the 
Board finds that any lack of pre-adjudication notice in this 
case has not, in any way, prejudiced the veteran.  

With respect to the veteran's claim for service connection 
for a sleep disorder, as indicated above, the RO issued the 
May 1999 SOC explaining what was needed to substantiate the 
claim within four months of the January 1999 rating decision 
on appeal, and the veteran was thereafter afforded the 
opportunity to respond.  Moreover, the RO notified the 
veteran of the VCAA duties to notify and assist in its 
letters of August 2001, February 2003, and June 2003; in 
response to those letters, or at any other point during the 
pendency of this appeal, the veteran has not informed the RO 
of the existence of any evidence that has not already been 
obtained. 

As regards the claim for service connection for hypertension, 
the RO issued the August 2004 SOC explaining what was needed 
to substantiate this claim within five months of the March 
2004 rating decision denying that claim, and the veteran was 
thereafter afforded the opportunity to respond.  
Additionally, the RO notified the veteran of the VCAA duties 
to notify and assist in its letters of February 2003 and June 
2003; neither in response to those letters, nor at any other 
point during the pendency of this appeal, has the veteran 
informed the RO of the existence of any outstanding evidence.

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the veteran.  As indicated below, the RO has 
obtained outpatient treatment reports from the Western New 
York Healthcare System, a VA Medical Center (VAMC) located in 
Buffalo (hereinafter referred to as the Buffalo VAMC), dated 
from October 1999 to December 2003; treatment records from 
the Buffalo Vet Center, dated from November 1993 to March 
2000; and records from private physician, B. Kawinski, dated 
from February 1983 to August 1999.  The RO has also arranged 
for the veteran to undergo numerous VA examinations, and has 
furthermore provided the veteran with the opportunity on two 
instances to testify before a Hearing Officer at the RO.  The 
veteran has submitted evidence to support his claim, to 
include an April 2003 letter from Dr. G. Burnett, a VA 
physician; an article containing general medical information 
pertaining to sleep disorders; statements from his employer, 
dated from August 2002 and March 2004; statements from his 
spouse, dated from November 1998 and August 2000; and 
personal statements, dated from September 1998, October 1998, 
March 2001, and April 2002.  Significantly, neither the 
veteran nor his representative has identified, and the record 
does not otherwise indicate, any existing pertinent evidence 
that has not been obtained.

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claims is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998);       Cf. 38 C.F.R. § 20.1102.  

Under these circumstances, the Board finds that there is no 
prejudice to the veteran in proceeding, at this juncture, 
with a decision on each of the claims on appeal. 

II.	Analysis

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
See               38 U.S.C.A. § 1110, 1131(West 2002); 38 
C.F.R. § 3.303 (2004).  Service connection may be granted for 
a disability diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disability is due to disease or injury that was 
incurred in or aggravated by service.  38 C.F.R. § 3.303(d).  

Service connection may also be granted for a disability that 
is proximately due to or the result of a service-connected 
disability.  See 38 C.F.R. § 3.310(a).  The controlling 
regulation has been interpreted to permit a grant of service 
connection not only for disability caused by a service-
connected disability, but for the degree of disability 
resulting from aggravation of a nonservice-connected 
disability by a service-connected disability.  See Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).  When service connection 
is thus established for a secondary condition, the secondary 
condition shall be considered a part of the original 
condition.  See         38 C.F.R. § 3.310(a); Harder v. 
Brown, 5 Vet. App. 183, 187 (1993).   

A.	Sleep Disorder

The veteran's service medical records (SMRs) contain no 
complaints, diagnosis of, or indication of treatment for any 
sleep difficulties.

In its August 1995 rating decision, the RO granted service 
connection and assigned an initial 10 percent rating for 
PTSD, effective January 28, 1994. 

Treatment reports from the Buffalo Vet Center dated from 
November 1993 to March 1999, include a November 1993 report 
from a VA social worker noting the veteran's complaints of 
disturbed sleep, including nightmares and waking up with a 
rapid heartbeat 3 to 4 times per week.  Subsequent records 
document the veteran's ongoing complaints of sleep problems.     

On VA examination in July 1998, by a psychiatrist (in 
connection with the veteran's then-pending claim for a higher 
rating for service-connected PTSD), the veteran reported as 
symptoms of his PTSD having difficulty sleeping, and 
sometimes talking in his sleep.  

In an October 1998 statement, the veteran noted that, when 
sleeping, he would breathe heavily and would snore, and that 
as a result his spouse was unable to sleep in the same room 
as him.  According to the veteran, his spouse had observed 
him sleeping and had noticed that while snoring, he would 
stop breathing up to 10 to 15 times per hour.  The veteran 
also complained of difficulty with concentration and of 
irritability during the day, as well as a proclivity to 
getting lost while driving, and he related these symptoms as 
being due to his sleep problems.  

In her November 1998 statement, the veteran's spouse 
explained that the veteran's sleeping patterns had changed 
significantly since a June 1990 accident the veteran had 
witnessed during an Army reserve training exercise (the in-
service incident that the veteran had also identified as an 
in-service stressful event supporting his original claim for 
service connection for PTSD).  She related that the veteran 
was very restless during the night, would wake up often, and 
would stop breathing at times for periods of between 10 and 
15 seconds.  She further contended that as a result of this 
condition, the veteran frequently became agitated, irritable, 
and tired during the course of the day, and also experienced 
problems with his concentration and memory.    

During the November 1998 RO hearing, the veteran complained 
of sleep problems, which caused him to experience 
difficulties while driving, as well as irritability around 
co-workers.  

On VA examination in October 2000 by a psychiatrist, again 
with respect to PTSD, the veteran repeated his previous 
complaints of insomnia and restlessness at night, with a 
resulting negative affect on his functional abilities at work 
and on his relationship with his spouse.

In his March 2001 letter, the veteran stated that both VA and 
private treating physicians had prescribed him medication to 
help him calm down before attempting to sleep, but that none 
of these medications had worked.  The veteran further stated 
that Dr. G. Burnett, a physician at a VA hospital, had 
informed him that he had a sleep disorder, that may have been 
related to his PTSD.  

In July 2001, the Board granted a higher rating of 30 percent 
for the veteran's service-connected PTSD.  The Board also 
remanded the claim for service connection for a sleep 
disorder, to include sleep apnea and narcolepsy, for 
additional development, to include arranging for the veteran 
to undergo examination to determine whether he suffered from 
a sleep disorder separate and distinct from sleep impairment 
associated with his PTSD (i.e., nightmares and insomnia), and 
if so, whether this disability was incurred in service, or 
was caused or aggravated by his service-connected PTSD.

On VA examination in October 2002, for respiratory disease, 
the veteran reported that he had some sinus problems, and 
that he occasionally would wake up in the middle of the night 
short of breath, but that he was able to sleep on one pillow 
and had no orthopnea.  The veteran did not have any cough 
except when he had exacerbations of his sinusitis.  Also 
noted was the veteran's past medical history of hypertension, 
diagnosed in the 1980s, PTSD and depression, and anxiety.  On 
physical examination, the veteran was alert and in no acute 
distress.  With regard to the veteran's lungs, these were 
clear anteriorly, laterally, and posteriorly on both sides.  
A recently conducted stress test, as well as pulmonary 
function tests, had shown results that were within normal 
limits.  The examiner also noted that a recent sleep study 
was not consistent with sleep apnea.  

In December 2002, the veteran underwent an additional sleep 
study at the Buffalo VAMC for examination in connection with 
the claim on appeal.  The VA physician conducting this study 
provided a clinical impression that the findings of the study 
did not meet the criteria for sleep apnea.  

In his March 2003 supplemental opinion, the same VA physician 
who conducted the October 2002 examination, stated that based 
on his review of the December 2002 sleep study, that this 
study was not consistent with either sleep apnea or 
narcolepsy, and moreover, it did not identify any sleep 
disorder that was separate and distinct from the veteran's 
PTSD (the examiner indicated that this response was a direct 
answer to the Board's July 2001 remand requesting that the 
veteran undergo examination to determine whether he suffered 
from a sleep disorder separate and distinct from sleep 
impairment associated with his PTSD).  The examiner further 
opined that it remained possible that the veteran's sleep 
impairment was secondary to a psychiatric illness, that could 
include PTSD, depression, or anxiety, or could be the result 
of taking antidepressants and other psychotropic medications.
      
Considering the evidence in this case in light of the above-
cited criteria, the Board finds that the claim for service 
connection for a sleep disorder, on either a direct or a 
secondary basis, must be denied, as the first essential 
requirement for a grant of service connection-competent 
evidence of the claimed disability-has not been met.    
The competent medical evidence in the instant case, in 
particular, includes the March 2003 opinion of a VA 
physician, based upon an October 2002 examination of the 
veteran as well as a December 2002 sleep study conducted at a 
VA facility.  That physician opined that the veteran did not 
have a sleep disorder that was separate and distinct from his 
PTSD, to include either sleep apnea or narcolepsy.  While 
this physician acknowledged that the veteran had some "sleep 
impairment" that was possibly a manifestation of a 
psychiatric illness such as PTSD, this finding only indicates 
symptoms of sleep difficulties as due to a psychiatric 
disability; the physician clearly indicated that the veteran 
did not have a distinct sleep disorder.  The Board points out 
that, in the July 2001 remand, the Board requested that the 
VA examiner only identify any sleep disorders separate and 
distinct from "sleep impairment associated with his PTSD 
(i.e., sleep disturbances and insomnia)," and that the 
examiner provided his opinion in direct response to the 
Board's request.

Further, the remaining VA and private medical evidence of 
record contains no diagnosis or assessment of a sleep 
disorder, to include sleep apnea and narcolepsy, that might 
contradict the above-noted VA physician's opinion on the 
matter of a current disability.  The Board points out that 
the veteran also has neither presented, nor alluded to the 
existence of, any medical evidence that could provide 
competent and probative evidence that he presently has the 
claimed disability.     

As indicated above, Congress has specifically limited 
entitlement to service-connection for disease or injury to 
cases where such incidents have resulted in a disability.  
See 38 U.S.C.A. § 1110.  Hence, in the absence of competent 
and persuasive evidence of the claimed sleep disorder, there 
can be no valid claim for service connection for that 
disability.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

As the competent medical evidence in this case establishes 
that the veteran does not have the currently claimed sleep 
disorder (as separate and distinct from the sleep 
difficulties attributed as symptoms of his service-connected 
PTSD), the Board finds that the record presents no predicate 
for a grant of service connection on any basis.  Hence, the 
claim must be denied.  

B.	Hypertension

As previously noted, the veteran's service-connected PTSD is 
currently rated as 30 percent disabling.

Treatment records from B. Kawinski, dated from February 1983 
to August 1999, provide the earliest medical evidence 
regarding the veteran's symptoms of and treatment for 
hypertension.  

Records from the Buffalo VAMC, dated from October 1999 to 
December 2003, also note treatment on a continuous basis for 
hypertension.  

In an April 2003 letter, a VA physician stated that he was 
treating the veteran for PTSD.  According to this physician, 
the veteran intermittently suffered from extreme anxiety 
symptoms, which may have affected his hypertensive condition, 
causing increased blood pressure during times of increased 
anxiety.  

On VA examination in October 2003, for hypertension, the 
veteran's cited medical history included a notation that the 
veteran's PTSD had its onset during the early 1990s.  At the 
time of the examination, the veteran's PTSD was under fairly 
good control, but he continued to have flashbacks once or 
twice per month during which he would feel tense and uptight, 
and would have the sensation that his heart was pounding.  
These episodes of anxiety would last several minutes but not 
usually hours.  It was also noted that the veteran had 
borderline blood pressure since about the early 1980s, and 
that in 1987 he was diagnosed as having hypertension and had 
been on a regimen of medications since then.  The veteran 
denied having any complications of hypertension such as 
transient ischemic attack, cerebrovascular accident, cardiac 
history, or cardiac symptoms.  The examiner provided a 
clinical impression of hypertension, controlled, and PTSD.  
He further noted:

It is certainly reasonable that during periods of acute 
anxiety, this veteran's blood pressure may be elevated, 
but these episodes are not frequent nor long-lasting, 
according to the  patient, and it is unlikely that there 
is a lasting effect on his hypertension, which is well 
controlled on low doses of medication which he estimates 
have not required changing for at least the past two 
years.  Therefore, it is more likely than not that this 
PTSD is not significantly aggravating his hypertension.

The Board has considered the pertinent evidence in light of 
the above-noted criteria, and finds that, while both VA and 
private medical evidence establishes current hypertension, 
the preponderance of the competent and persuasive evidence in 
this case is against a finding that any current hypertension 
is related to the veteran's service-connected PTSD-either on 
the basis of causation and aggravation.  

Initially, the Board notes that in an April 2003 letter, a VA 
psychiatrist treating the veteran opined that the veteran 
intermittently suffered from anxiety as a result of his PTSD, 
which may have affected his existing hypertension at times by 
causing him to have increased blood pressure.  

However, it is the Board's responsibility to weigh and assess 
the credibility of the medical evidence of record.  See Evans 
v. West, 12 Vet. App. 22, 30 (1998); Wood v. Derwinski, 1 
Vet. App. 190, 193 (1991).  In so doing, the Board may accept 
one medical opinion and reject others.  Owens v. Brown, 7 
Vet. App. 429, 433 (1995).  Among the factors for assessing 
the probative value of a medical opinion are the physician's 
access to the claims file and the thoroughness and detail of 
the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 
(2000).  
Initially

As indicated above, the October 2003 VA examiner considered 
the medical relationship between hypertension and service-
connected PTSD, and has determined that such a relationship 
is not likely.  Initially, the Board notes that the report of 
the October 2003 examination clearly reflects the examiner's 
findings, based on his review of the veteran's claims file 
and consideration of the veteran's reported history, that the 
veteran was first diagnosed with hypertension in the early 
1980s, preceding the onset of his diagnosed PTSD (claimed as 
due to an incident that occurred in 1990) by several years, 
and thus indicating that the veteran's PTSD could not 
possibly be the cause of his hypertension.  Additionally, 
with regard to the matter of aggravation, while this examiner 
specifically acknowledged that the veteran's blood pressure 
might become elevated during periods of acute anxiety, he 
also expressly stated that any such episodes were unlikely to 
have any long-term effect on the veteran's hypertension, and 
as a result did not cause any aggravation of existing 
hypertension.  Thus, viewed in its entirety, the examiner's 
opinion establishes that the veteran's episodes of elevated 
blood pressure associated with his PTSD have not caused or 
resulted in any permanent worsening of his underlying 
hypertension.  

The Board finds that the more definitive October 2003 opinion 
is the more probative opinion on the question of medical 
relationship between PTSD and aggravation.  While the VA 
psychiatrist referred to a possible link between the 
veteran's anxiety symptoms and temporary elevations in blood 
pressure, he did not identify any effects of the veteran's 
anxiety upon his hypertension, which might suggest any 
permanent worsening of his underlying hypertensive condition, 
and thus, actual aggravation of this condition.  By contrast, 
the October 2003 examiner directly addressed the matter of 
aggravation, and ruled out any medical relationship between 
PTSD and hypertension on this basis.  That physician based 
his conclusions on a thorough and detailed physical 
examination of the veteran, and has reviewed the veteran's 
claims file in connection with his examination, in addition 
to considering the veteran's reported medical history.  The 
Board therefore finds that the opinion of the October 2003 
examiner is better supported by objective findings and 
clinical data than the conclusion provided by the veteran's 
psychiatrist, and hence, more probative on the matter of a 
nexus.   


C.	Conclusion

For all the foregoing reasons, each of the claims for service 
connection currently on appeal must be denied.  

In connection with each claim, the Board has considered the 
assertions of the veteran and his spouse.  However, as 
neither individual is shown to be other than a layperson 
without the appropriate medical training and expertise, 
neither is therefore competent provide a probative opinion on 
a medical matter, to include the diagnosis of a specific 
disability, or an opinion linking a current disability to 
another disability for which service-connection has already 
been granted.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  Similarly, the veteran's 
allegations as to what a VA physician informed him regarding 
a sleep disorder that might be related to PTSD, do not 
constitute competent or probative evidence to support the 
claim.  See Robinette v. Brown, 8 Vet. App. 69, 77 (1995).    

Under these circumstances, the Board concludes that the 
claims for service connection for a sleep disorder, to 
include sleep apnea and narcolepsy, on a direct basis or as 
secondary to service-connected PTSD, and for hypertension, as 
secondary to PTSD, must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine; however, as the preponderance 
of the evidence is against both of the claims, that doctrine 
is not applicable to the instant appeal.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. §3.102; Gilbert v. Derwinski, 1 Vet. App. 
49, 53-56 (1990).




ORDER

Service connection for a sleep disorder, to include sleep 
apnea and narcolepsy, on a direct basis or as secondary to 
PTSD, is denied.

Service connection for hypertension, as secondary to PTSD, is 
denied.



	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


